Title: To Thomas Jefferson from William Fleming, 15 June 1776
From: Fleming, William
To: Jefferson, Thomas


                    
                        Dear Sir
                        Wmsburg. 15th. June, 1776.
                    
                    I thank you for your favor by the post, and beg you will be so obliging as to repeat it, whenever you have leisure. The news from Canada which I fear is too true, is very discouraging, tho’ I am not without hope that things will take a favourable turn in that quarter. A letter I have seen from general Washington seems to cherish it. Military operations in the southern department seem for the present near at a stand. We have great reason to apprehend an immediate war with the overhill Cherokees, Creeks, and other Southern tribes of Indians, and have ordered 6 companies of rangers, under the command of Lieutenant Colo. W. Russel to be stationed on the Southwestern frontier to protect the inhabitants from their inroads. Mr. Walker is return’d having concluded a treaty with the lower Cherokees &c., the particulars of which have not yet transpired. Will not the disaster at the Cedars, probably, bring some of the northern tribes of Indians on us? We have not yet been able to learn any thing of Clinton’s destination since he left Cape Fear, tho’ a report prevailed here a few days ago, that he was arriv’d at Sandy Hook. Yesterday was finished the appointment of officers to the 6 Troops of horse, to be raised for the defence of this colony. The Captains are Dr. Bland, Ben Temple, John Jameson of Culpeper, Lewellen Jones of Amelia, Harry Lee, jr., and John Nelson of York. On the ballot for a cornet, to the fifth troop, the numbers stood as follows-for John Watts 37–for Richard Lee esqr. 19–for Henry Clements 19-for Colo. Digges 16-for By.[Beverley] Whiting 7—&c.  The previous question was then put whether the question should be put between Mr. Watts and the Squire or Mr. Clements, when it was determined in favor of the latter, of which opinion I was myself, principally because the Squire expressed his desire to relinquish the office and cannot well be spared from the chair of the committee of claims.
                    The progress of the business in convention is, according to custom, but slow. The declaration of rights which is to serve as the basis of a new government, you will see in the news papers; the form or constitution of which is yet in embryo, but from the conversation I have heard on the subject among gentlemen who have turned their thoughts that way, the legislature will probably consist of three branches, a governour, a council and a house of representatives; all of whom are to be annually elected. The executive power to be lodged with the governour, who is to have the assistance of a council of state distinct from the legislative council. The Judges to hold their offices during good behaviour.
                    An express is just arrivd from Hampton, who says a ship is gone up James river but what she is or from whence no body knows.
                    I shall do as you desire with your books in the College. I am Dr. Sr. Your friend & servt.,
                    
                        Wm. Fleming
                    
                    
                        P.S. Pray give yourself no further trouble about the mahogany; but get me a case of good lancets, if to be had in Philadelphia.
                        The palace, by resolution of Convention, was this day appropriated to the purpose of a public hospital; and commissioners are appointed to make sale of Dunmore’s slaves and personal estate.
                    
                